DETAILED ACTION
Introduction
Claims 1, 4-8, and 11-14 have been examined in this application. Claims 1, 4-8, and 11-14 are amended. Claims 2, 3, 9, and 10 are cancelled. This is a non-final office action in response to the request for continued examination filed 3/18/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2017-0102028 filed in The Republic of Korea on 08/11/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/24/2021 and 3/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
Specification
The amendments to the specification, filed 2/15/2021, are accepted and the previously made objection is withdrawn.

Response to Arguments
Applicant’s arguments, filed 2/15/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112a (presented on p. 9-10 under the heading “Rejections under 35 U.S.C. § 112(a)”), the arguments are not persuasive. Particularly, the arguments state that the claims have been amended to recite that the compensated command is made up of only one component for target braking timing, however Claims 1 and 8 as currently amended merely state that control unit controls the target braking timing point and do not state what the compensated command is made up of. The recitation of the initial command in the 
Additionally, the arguments state that the weights in Claims 4 and 11 are used to compensate for the different units in the terms. However the disclosure as originally filed does not specify whether the weights have units or are unitless coefficients, and does not describe how they are determined, as suggested by Applicant. Thus the rejection is maintained.
Regarding the arguments pertaining to the previously made rejections under 112b (presented on p. 10 under the heading “Rejections under 35 U.S.C. § 112(b)”), any prior rejection of Claims 2 and 9 is withdrawn as the claims have been cancelled. Regarding the claim terms α(gsinθ), β(M), and γ(μMg)), the arguments are not persuasive. The arguments state that the road gradient or slope is defined as gsinθ, the vehicle weight as M and the road coefficient of friction as μMg however specification ¶0050 states that θ is the road angle, not gsinθ, and states that μ is the road friction coefficient, not μMg as a whole. The office maintains that the variables are not defined in Claims 4 and 11, which renders the claims indefinite, and the rejection is maintained.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 10-13 under the heading “Rejections under 35 U.S.C. § 103”), the arguments are not persuasive. The arguments state that the reference US2012/0022759A1 (Inoue et al.) does not discuss braking timing and does not disclose “wherein the control unit outputs the compensated FCA command to a brake operation unit, and controls a target braking timing point.” The office respectfully disagrees. As seen in Figure 7, [0089] and [0095] the control unit of Inoue et al. compares a time to collision (TTC) of the host US2012/0022759A1 (Inoue et al.), US2015/0066326A1 (Furuyama), US2002/0107629A1 (Maruko et al.), US2020/0122724A1 (Hiramatsu), US2012/0078483A1 (Yajima et al.), and US2013/0144498A1 (Kim). Regarding the arguments pertaining to the dependent claims, the same rationale applies as the arguments are based on the dependency to Claim 1 or 8 and no further reasoned arguments have been provided. 

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:
Claims 4 and 11 should be labeled as "Currently Amended" rather than "Previously Presented."
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a vehicle weight detection unit configured to detect a weight..." in Claim 1,
(b) "a friction coefficient calculation unit configured to calculate a friction coefficient..." in Claim 1, 
(c) "a gradient calculation unit configured to calculate an acceleration correction value..." in Claim 1, 
(d) "a control unit configured to calculate a compensation value..." in Claim 1,
because the claim limitation(s) uses the generic placeholder “unit” that is coupled with the above functional language, without reciting sufficient structure to perform the recited function, and without being preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
For all limitations (a), (b), (c), and (d), specification ¶0035 recites that “units” of the invention are circuitry for performing the functions, which may be a computer processor. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Regarding Claims 1 and 8, the claims include the limitation calculate/calculating “a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road” and use/using “the calculated compensation value to modify the initial FCA command.” Portions of the specification such as ¶0044 and Figure 3 show compensating an FCA command to be changing a target braking amount and a braking point. However the compensation is also stated (such as in ¶0051) to be the addition of an old command and a single value made up of three added terms α(gsinθ), β(M), and γ(μMg). It is not apparent from the specification how the addition of this value to the initial command is performed, and how that operation can affect both the target braking amount and braking point. In other words, the command appears to include two components (amount and timing, as recited in the preamble of Claims 1 and 8), and it is not clear how the single compensation value is added or integrated into the command such that it affects both the amount and timing in the recited fashion. Furthermore, in the recitation of the compensation value in Claims 4 and 11, the units of the three terms are not equivalent, with M being a weight, gsinθ being an acceleration, and μMg being a force. The disclosure as originally filed does not describe how these terms can be added and then subsequently added to an initial command. Therefore, the claims contain subject matter of modifying the initial command which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4-7 and 11-14 
Regarding Claims 4 and 11, the claims include the limitation “using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command.” As above, the units of these three terms are not equivalent, and it is not apparent from the specification how the addition of these three terms is then performed, and how that operation compensates a command of both target braking amount and braking point. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8, the limitation calculate/calculating “a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road” and use/using “the calculated compensation value to modify the initial FCA command” renders the claims indefinite. The initial FCA command is stated to be based on a target braking control amount and a braking timing point in the preamble of the claims. However, it is not clear how a single “compensation value” is used to modify a command having both an amount and timing aspect. It is stated that the compensated 
Claims 4-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 4-7) and Claim 8 (for Claims 11-14) and for failing to cure the deficiencies listed above.
Regarding Claims 4 and 11, the claim includes the value (α(gsinθ)+β(M)+γ(μMg)), but does not define the variables g, θ, M, or μ. The equation and value is therefore indefinite. Additionally, the three terms being added do not appear to have consistent units (see 112(a) above) and, as recited above, it is not clear how the value made up of three terms can be added to an initial command to result in a compensated command. It is unclear, for example, if the weights α, β, and γ somehow convert the terms to be able to be added, or if the weights are merely unitless coefficients or weighing factors. For the purposes of examination, g is interpreted as gravitational acceleration, θ as the road gradient or slope, M as weight, and μ as the coefficient of friction of the road, the weights are interpreted as unitless coefficients, and any use of weights pertaining to slope, coefficient, and vehicle weight in determining braking is understood to read on the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0022759A1 (Inoue et al.) in view of Publication US2015/0066326A1 (Furuyama).
Regarding Claim 1, Inoue et al. discloses a control apparatus of a Forward Collision-Avoidance Assist ("FCA") system (see [0006] system for assisting braking to avoid obstacle that is being approached) in which an initial FCA command is calculated based on a calculated target braking control amount and a braking timing point (see Figure 7, a braking force instruction output in S140 is determined based on a control amount from S50 or S100 and a timing point defined by TTC1 in S30 or TTC2 in S90 (see e.g. [0042, 0056, 0058] a timing point for application of brakes when there is risk of contact)), comprising:
a vehicle weight detection unit (see [0033, 0048] all functions of the claimed “units” performed by controller 20 performing the disclosed functions, using information processing) configured to detect a weight of a vehicle (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0116] vehicle weight);
 (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0116] road surface friction μ);
a gradient calculation unit configured to calculate a slope of the road (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0151] road slope); and
a control unit configured to calculate a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road (see [0050], the external disturbance determining part 7B calculates an external disturbance determined value SUB, which may be based on a plurality of parameters including [0116] vehicle weight and road surface friction and [0151] road slope), and use the calculated compensation value to modify the initial FCA command to provide a compensated FCA command (see Figures 4 and 7, [0049], the braking force instruction from computing part 8 (i.e. the initial FCA command from S140) from the “last round of processing” is fed back and used as input to the external disturbance determining part 7B, which [0050] is used to calculate the compensation value SUB, which [0056, 0067] is used to determine TTC1 and TTC2 for a subsequent command. I.e. the compensation value SUB is used to modify output of an initial command to be the next (compensated) command), wherein the control unit outputs the compensated FCA command to a brake operation unit (see Figure 7, the subsequent braking force instruction, and Figure 5, [0073] the output of braking force is sent to braking force applying device 9 to control hydraulic pressure and perform braking), and controls a target braking timing point (see Figure 7, [0057, 0067] the braking based on the vehicle TTC being less than TTC1 or TTC2 (which is based on the SUB value) such that the TTC1 or TTC2 define a timing point where braking is first applied).


Inoue et al. discloses the use of a plurality of external disturbance parameters including vehicle weight and road surface friction coefficient ([0116]) and slope ([0151]) for different embodiments of the invention (see [0150-0151] the use of road slope is an example in the third embodiment whereas [0108-0116] the use of vehicle weight and road surface friction coefficient are exemplified in the first embodiment).

Inoue et al. does not explicitly recite in a single embodiment wherein:
the control unit is configured to calculate a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road.
However it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external disturbance determining part 7B in the third embodiment of Inoue et al. to consider additional parameters such as vehicle weight and coefficient of friction, as is recited in the first embodiment, with the motivation of increasing the robustness and accuracy of the system and therefore increasing safety by allowing for all relevant parameters to vehicle acceleration to be considered (see Inoue et al. [0161]).


As above, Inoue et al. discloses the gradient calculation unit configured to calculate a slope of the road (see Figure 4, [0050, 0151]).
However Inoue et al. does not explicitly recite:
a gradient calculation unit configured to calculate a slope of the road based on actual acceleration information sensed through a wheel speed sensor and information sensed through an acceleration sensor.

However Furuyama teaches a technique for determining gradient in braking systems (see e.g. [0006]), including
a gradient calculation unit (see Figure 2, [0015], brake control unit 32) configured to calculate a slope of the road based on actual acceleration information sensed through a wheel speed sensor and information sensed through an acceleration sensor (see [0028], quasi-vehicle body speed is determined based on wheel speed sensors, a longitudinal acceleration signal is received from [0016] vehicle behavior sensor 41, and a road surface gradient is calculated based on the deviation between the gradient of change of the quasi-vehicle body speed and the longitudinal acceleration signal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gradient input of the control apparatus of Inoue et al. to use the technique for calculating gradient as is taught by Furuyama, with the motivation of increasing the accuracy of the braking force by allowing a compensation for real-time road surface gradient information based on sensor readings (see Furuyama [0015]).

Regarding Claim 8, Inoue et al. discloses a control method of a Forward Collision-Avoidance Assist ("FCA") system (see [0006] , Claim 16, method for assisting braking to avoid obstacle that is being approached) in which an initial FCA command is calculated based on a calculated target braking control amount and a braking timing point (see Figure 7, a braking force instruction output in S140 is determined based on a control amount from S50 or S100 and a timing point defined by TTC1 in S30 or TTC2 in S90 (see e.g. [0042, 0056, 0058] a timing point for application of brakes when there is risk of contact)), comprising:
detecting the weight of a vehicle (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0116] vehicle weight) through a vehicle weight  (see [0033, 0048] all functions of the claimed “units” done by controller 20 performing the disclosed functions, using information processing);
calculating the friction coefficient of a driving road through a friction coefficient calculation unit (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0116] road surface friction μ);
calculating, by a gradient calculation unit, a slope of the road (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0151] road slope);
calculating, by a control unit, a compensation value based on: a slope of the road surface, a weight of the vehicle, and a friction coefficient of the road (see [0050], the external disturbance determining part 7B calculates an external disturbance determined value SUB, which may be based on a plurality of parameters including [0116] vehicle weight and road surface friction and [0151] road slope), and using the calculated compensation value to modify the initial FCA command to provide a compensated FCA command (see Figures 4 and 7, [0049], the braking force instruction from computing part 8 (i.e. the initial FCA command from S140) from the “last round of processing” is fed back and used as input to the external disturbance determining part 7B, which [0050] is used to calculate the compensation value SUB, which [0056, 0067] is used to determine TTC1 and TTC2 for a subsequent command. I.e. the compensation value SUB is used to modify output of an initial command to be the next (compensated) command); and
outputting the compensated FCA command to a brake operation unit (see Figure 7, the subsequent braking force instruction, and Figure 5, [0073] the output of braking force is sent to braking force applying device 9 to control hydraulic pressure and perform braking), and controlling a target braking timing point (see Figure 7, [0057, 0067] the braking based on the vehicle TTC being less than TTC1 or TTC2 (which is based on the SUB value) such that the TTC1 or TTC2 define a timing point where braking is first applied).


As above, Inoue et al. discloses the use of a plurality of external disturbance parameters including vehicle weight and road surface friction coefficient ([0116]) and slope ([0151]) for different embodiments of the invention (see [0150-0151] the use of road slope is an example in the third embodiment whereas [0108-0116] the use of vehicle weight and road surface friction coefficient are exemplified in the first embodiment).

Inoue et al. does not explicitly recite a single embodiment wherein:
the control unit is configured to calculate a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road.
However it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external disturbance determining part 7B in the third embodiment of Inoue et al. to consider additional parameters such as road slope and air drag, as in the first embodiment, with the motivation of increasing the robustness and accuracy of the system and therefore increasing safety by allowing for all relevant parameters to vehicle acceleration to be considered (see [0161]).


Inoue et al. discloses a gradient calculation unit configured to calculate a slope of the road (see Figure 4, [0050, 0151])
However Inoue et al. does not explicitly recite:
 based on actual acceleration information sensed through a wheel speed sensor and information sensed through an acceleration sensor.

Furuyama teaches a technique for determining gradient in braking systems (see e.g. [0006]), including:
calculating, by a gradient calculation unit (see Figure 2, [0015], brake control unit 32), a slope of the road based on actual acceleration information sensed through a wheel speed sensor and information sensed through an acceleration sensor (see [0028], quasi-vehicle body speed is determined based on wheel speed sensors, a longitudinal acceleration signal is received from [0016] vehicle behavior sensor 41, and a road surface gradient is calculated based on the deviation between the gradient of change of the quasi-vehicle body speed and the longitudinal acceleration signal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gradient input of the control apparatus of Inoue et al. to use the technique for calculating gradient as is taught by Furuyama, with the motivation of increasing the accuracy of the braking force by allowing a compensation for real-time road surface gradient information based on sensor readings (see Furuyama [0015]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0022759A1 (Inoue et al.) in view of Publication US2015/0066326A1 (Furuyama), further in view of Publication US2002/0107629A1 (Maruko et al.).

Regarding Claim 4, Inoue et al. discloses wherein:
the control unit compensates the initial FCA command using the compensation value obtained based on the slope of the road, the weight of the vehicle, and the friction coefficient of the road (see Figures 4 and 7, [0049], the braking force instruction from computing part 8 (i.e. the initial FCA command from S140) from the “last round of processing” is fed back and used as input to the external disturbance determining part 7B, which [0050] is used to calculate the compensation value SUB ([0116, 0151] based on slope, weight, and friction coefficient), which [0056, 0067] is used to determine TTC1 and TTC2 for a subsequent command. I.e. the compensation value SUB is used to modify output of an initial command to be the next (compensated) command).

Inoue et al. does not explicitly recite the control apparatus of claim 1, wherein
the compensated FCA command is calculated by using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command, where α, β, and γ represent weights for: the slope of the road, the weight of the vehicle, and the friction coefficient of the road, respectively.

However Maruko et al. teaches a technique in forward collision avoidance (see [0047]), wherein
the compensated FCA command is calculated by using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command, where α, β, and γ represent weights for: the slope of the road, the weight of the vehicle, and the friction coefficient of the road, respectively (see Figure 11, [0105] in block 458, individual gains associated with [0102] vehicle weight (Km), [0103] coefficient of friction (Kμ) and [0104] road gradient (Kr) are used to compensate a base value of brake pressure PPBO to create compensated value PPB).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external disturbance determining part of Inoue et al. to weight all individual Maruko et al., with the motivation of increasing the flexibility of the system configuration by allowing for individual look-up tables for parameters which are integrated into a final combined gain (see Maruko et al. [0102-0107]).

Regarding Claim 11, Inoue et al. discloses wherein
in the compensating of the initial FCA command, the control unit compensates the initial FCA command using a compensation value obtained based on the slope of the road, the weight of the vehicle, and the friction coefficient of the road (see Figures 4 and 7, [0049], the braking force instruction from computing part 8 (i.e. the initial FCA command from S140) from the “last round of processing” is fed back and used as input to the external disturbance determining part 7B, which [0050] is used to calculate the compensation value SUB ([0116, 0151] based on slope, weight, and friction coefficient), which [0056, 0067] is used to determine TTC1 and TTC2 for a subsequent command. I.e. the compensation value SUB is used to modify output of an initial command to be the next (compensated) command).

Inoue et al. does not explicitly recite the control method of claim 8, wherein:
the compensated FCA command is calculated by using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command, where a, p and y represent weights for the slope of the road, the weight of the vehicle, and the friction coefficient of the road, respectively.

However Maruko et al. teaches a technique in forward collision avoidance (see [0047]), wherein
the compensated FCA command is calculated by using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command, where a, p and y represent weights for the slope of the road, the weight of the vehicle, and the friction coefficient of the road, respectively (see Figure 11, [0105] in block 458, individual gains associated with [0102] vehicle weight (Km), [0103] coefficient of friction (Kμ) and [0104] road gradient (Kr) are used to compensate a base value of brake pressure PPBO to create compensated value PPB).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external disturbance determining part of Inoue et al. to weight individual parameters in compensating a brake command, as is taught by Maruko et al., with the motivation of increasing the flexibility of the system configuration by allowing for individual look-up tables for parameters which are then integrated into a final combined gain (see Maruko et al. [0102-0107]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0022759A1 (Inoue et al.) in view of Publication US2015/0066326A1 (Furuyama), further in view of Publication US2020/0122724A1 (Hiramatsu).
Regarding Claim 5, Inoue et al. does not explicitly recite the control apparatus of claim 1, wherein:
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking point on the flat road, and, when the road slope is an uphill slope, outputs the compensated FCA command obtained by delaying the target braking timing point.

However Hiramatsu teaches a technique in automated braking (see Claim 1 learning for an automated driving vehicle), wherein
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking point on the (see Figure 13, in S213 during learning, braking distances are set, and in S205 during automated braking, the learned distances are used, and see [0044, 0059, 0090], for a slope downhill, x2 is set to 1 and the braking distance becomes longer (i.e. the target braking point is further away from the target, or advanced in time), and, when the road slope is an uphill slope, outputs the compensated FCA command obtained by delaying the target braking timing point (see [0059, 0090] for an uphill, the distance is relatively shorter (i.e. the target braking point is closer or delayed in time, as compared to the downhill condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the braking timing control of Inoue et al. to behave such that the braking timing point is adjusted for slope as is taught by Hiramatsu, with the motivation of increasing driver confidence and safety (see Hiramatsu [0090]).
Regarding Claim 12, Inoue et al. does not explicitly recite the control method of claim 8, wherein:
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking point on the flat road, and when the road slope is an uphill slope, outputs the compensated FCA command obtained by delaying the target braking timing point.

However Hiramatsu teaches a technique in automated braking (see Claim 1 learning for an automated driving vehicle), wherein
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking point on the flat road (see Figure 13, in S213 during learning, braking distances are set, and in S205 during automated braking, the learned distances are used, and see [0044, 0059, 0090], for a slope downhill, x2 is set to 1 and the braking distance becomes longer (i.e. the target braking point is further away from the target, or advanced in time), and when the road slope is an uphill slope, outputs the compensated FCA command obtained by delaying the target braking timing point (see [0059, 0090] for an uphill, the distance is relatively shorter (i.e. the target braking point is closer or delayed in time, as compared to the downhill condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the braking timing control of Inoue et al. to behave such that the braking timing point is adjusted for slope as is taught by Hiramatsu, with the motivation of increasing driver confidence and safety (see Hiramatsu [0090]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0022759A1 (Inoue et al.) in view of Publication US2015/0066326A1 (Furuyama), further in view of Publication US2012/0078483A1 (Yajima et al.).
Regarding Claim 6, Inoue et al. does not explicitly recite the control apparatus of claim 1, wherein:
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general friction coefficient.

However Yajima et al. teaches a braking controller (see Claim 1), wherein:
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point  (see [0056], for a low-μ road (i.e. smaller than a value considered to be normal or general), the controller may increase braking intervention distance correction gain GBR , (i.e. advance the braking point earlier to a larger distance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automated braking system of Inoue et al. with the features of Yajima et al. for a low-μ road, with the motivation of controlling the vehicle at an appropriate timing depending on road conditions (see Yajima et al. [0007, 0008, 0056]).

Regarding Claim 13, Inoue et al. does not explicitly recite the control method of claim 8, wherein:
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general friction coefficient.

However Yajima et al. teaches a braking controller (see Claim 1), wherein
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general friction coefficient (see [0056], for a low-μ road (i.e. smaller than a value considered to be normal or general), the controller may increase braking intervention distance correction gain GBR , (i.e. advance the braking point earlier to a larger distance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automated braking system of Inoue et al. with the features of Yajima et al. for a low-(see Yajima et al. [0007, 0008, 0056]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0022759A1 (Inoue et al.) in view of Publication US2015/0066326A1 (Furuyama), further in view of Publication US2013/0144498A1 (Kim).
Regarding Claim 7, Inoue et al. does not explicitly recite the control apparatus of claim 1, wherein:
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general weight.

Kim teaches a technique in controlling emergency braking (see Claim 1), wherein
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general weight (see [0022], when the weight of the vehicle exceeds a first threshold (increases over a general weight), the controller enters into emergency braking mode quicker (advanced in time) than in a normal condition).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the braking timing of Inoue et al. to be quicker for a heavier weight (and therefore mass) as is taught by Kim, with the motivation of increasing the reliability of the vehicle by taking vehicle conditions into account (see Kim [0008]).

Regarding Claim 14, Inoue et al. does not explicitly recite the control method of claim 8, wherein:
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general weight.

Kim teaches a technique in controlling emergency braking (see Claim 1), wherein
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general weight (see [0022], when the weight of the vehicle exceeds a first threshold (increases over a general weight), the controller enters into emergency braking mode quicker (advanced in time) than in a normal condition).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the braking timing of Inoue et al. to be quicker for a heavier weight (and therefore mass) as is taught by Kim, with the motivation of increasing the reliability of the vehicle by taking vehicle conditions into account (see Kim [0008]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
US20160257309A1 teaches subject matter including adjusting braking distance for an uphill or downhill condition (see e.g. [0092]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.